DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is Non-Final.


Remarks
Claims 10 and 22-39 are cancelled.
Claims 15-16 are amended.
Claims 1-9 and 11-21 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 102 (b) are withdrawn as necessitated by amendment.
All previous rejections under 35 U.S.C. 102 and under 35 U.S.C. 103 are modified.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AVASTHI (US 20110303904 A1) with evidence provided by FRATINI (Charge transport in high-mobility conjugated polymers and molecular semiconductors).
	Regarding claim 1, AVASTHI teaches an optoelectronic device (see the photovoltaic device in Fig. 8.2) comprising:
a first electrode (see the cathode electrode 8C) (see Fig. 8.2); 
a second electrode arranged in a grid structure (see the anode 8B (metal grid)) having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (see the plurality of electrode segments and the respective opening between adjacent segments of the anode 8B (metal grid)) (see Fig. 8.2); 
an active layer (see the n-type silicon layer 8A) positioned between the first electrode and the second electrode (see Fig. 8.2); and 
a channel layer (see the organic electron blocking layer (P3HT) 8E, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 8.2), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The organic electron blocking layer (P3HT) 8E has a capability of this function; [0175] P3HT dissolved in chlorobenzene may be spin-coated onto the top surface of a cleaned and prepared surface of crystalline silicon wafer; see Figs. 3-4 of an evidence provided by FRATINI, which shows the charge transports through the polymer chain; Since the polymer chains of the P3HT in the organic electron blocking layer (P3HT) prepared by spin-coating are dispersed randomly including lateral direction, the organic electron blocking layer (P3HT) 8E is configured to laterally disperse a charge across the channel layer) (see Fig. 8.2) (Examiner notes that since evidence merely teaches (scientific) definition, phenomena, and/or material properties, evidence does not required to be published prior to the instant invention).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	AVASTHI teaches the first electrode is a cathode and the second electrode is an anode (see the rejection of claim 17).

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 1.
	AVASTHI teaches a product comprising the optoelectronic device of claim 1, wherein the product is selected from the group consisting of a photovoltaic cell, a charge-coupled device, and a photosensor (see the photovoltaic device in Fig. 8.2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over FORREST (US 20160343966 A1) in view of YONG (CN 102751342 A, see English Machine Translation).
	Regarding claim 1, FORREST teaches an optoelectronic device (see the organic photovoltaic device in Fig. 3A) comprising:
a first electrode (see the ITO); 
a second electrode arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (Regarding the recitation, FORREST teaches a second electrode (see the top Ag layer as a cathode) (see Fig. 3A, [0077]), but does not explicitly discloses the claimed “arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode”.  However, YONG discloses a solar battery metal grid line electrode, wherein Fig. 1 shows the metal grid line electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the metal grid line electrode (see Fig. 1; see each four adjacent segments surrounding the respective opening), wherein by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the metal grid line electrode for the cathode in the device of FORREST as taught by YONG, because by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
an active layer (see the DBP:C70 layer in the third subcell) positioned between the first electrode and the second electrode (see Fig. 3A); and 
a channel layer (see the C70 layer in the third subcell, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 3A), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The C70 layer has a capability of this function; Regarding the claimed “laterally disperse a charge across the channel layer”, since FORREST meets all the structural and compositional requirements of the claimed product (FORREST discloses the C70 layer (see the discussion above) and Applicant’s Specification discloses “the channel layer 112 composition includes a fullerene composition, exemplary fullerenes include C60, C70 [0010]), FORREST’s composition is considered to inherently provide the same predictable property regarding “laterally disperse a charge across the channel layer”, and the property regarding “laterally disperse a charge across the channel layer” would obviously have been present in FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
FORREST teaches the channel layer comprising fullerene (see the C70 layer in the third subcell).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	FORREST teaches the channel layer has a neat fullerene composition (see the C70 layer in the third subcell; [0123] All neat films were deposited).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	FORREST teaches the neat fullerene composition is C60 or C70 (see the C70 layer in the third subcell).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the channel layer has a thickness of between 1 nm and 25 nm (see the C70 (7 nm) layer in the third subcell) (see Fig. 3A).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the second electrode is a cathode (see the rejection of claim 1) and further comprising an electron blocking layer (see the BPhen layer, which has a capability of electron blocking) positioned between the channel layer and the cathode (see Fig. 3A).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer is a neat electron blocking layer (see the BPhen layer; [0123] All neat films were deposited).

	Regarding claim 8, regarding the claimed limitations required by claims 1 and 6 on which claim 8 depends, FORREST teaches an optoelectronic device (see the organic photovoltaic device in Fig. 3A) comprising:
a first electrode (see the ITO); 
a second electrode arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (Regarding the recitation, FORREST teaches a second electrode (see the top Ag layer as a cathode) (see Fig. 3A, [0077]), but does not explicitly discloses the claimed “arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode”.  However, YONG discloses a solar battery metal grid line electrode, wherein Fig. 1 shows the metal grid line electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the metal grid line electrode (see Fig. 1; see each four adjacent segments surrounding the respective opening), wherein by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the metal grid line electrode for the cathode in the device of FORREST as taught by YONG, because by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
an active layer (see the DTDCTB:C60 layer in the second subcell) positioned between the first electrode and the second electrode (see Fig. 3A); and 
a channel layer (see the C60 layer in the second subcell, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 3A), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The C60 layer has a capability of this function; Regarding the claimed “laterally disperse a charge across the channel layer”, since FORREST meets all the structural and compositional requirements of the claimed product (FORREST discloses the C70 layer (see the discussion above) and Applicant’s Specification discloses “the channel layer 112 composition includes a fullerene composition, exemplary fullerenes include C60, C70 [0010]), FORREST’s composition is considered to inherently provide the same predictable property regarding “laterally disperse a charge across the channel layer”, and the property regarding “laterally disperse a charge across the channel layer” would obviously have been present in FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).	
	And, FORREST teaches the second electrode is a cathode (see the discussion abvoe) and further comprising an electron blocking layer (see the BPhen:C60 layer in directly contact with the second subcell, which has a capability of electron blocking) positioned between the channel layer and the cathode (see Fig. 3A).
	FORREST teaches the electron blocking layer is a mixed electron blocking layer (see the BPhen:C60 layer in directly contact with the first subcell).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer comprises a material selected from the group consisting of BPhen and fullerene (see the BPhen layer).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer has a thickness of between 5 nm and 15 nm (see the BPhen (7 nm) layer) (see Fig. 3A).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches a diffusion constant D of the channel layer is at least 0.5 cm2/s (Regarding the claimed “a diffusion constant D of the channel layer is at least 0.5 cm2/s”, since FORREST meets all the composition requirements of the claimed product (FORREST teaches C60 channel layer, and Applicant’s specification disclose fullerene channel [00105]-[00106]), FORREST’s composition is considered to inherently provide the same predictable property regarding “a diffusion constant D of the channel layer is at least 0.5 cm2/s”, and the property regarding “a diffusion constant D of the channel layer is at least 0.5 cm2/s” would obviously have been present in modified FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the active layer is a heterojunction comprising at least one donor material and at least one acceptor material (see the DBP (donor) : C70 (acceptor) layer in the third subcell).

	Regarding claim 15, regarding the claimed limitations required by claims 1 and 14 on which claim 8 depends, FORREST teaches an optoelectronic device (see the organic photovoltaic device in Fig. 3A) comprising:
a first electrode (see the ITO); 
a second electrode arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (Regarding the recitation, FORREST teaches a second electrode (see the top Ag layer as a cathode) (see Fig. 3A, [0077]), but does not explicitly discloses the claimed “arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode”.  However, YONG discloses a solar battery metal grid line electrode, wherein Fig. 1 shows the metal grid line electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the metal grid line electrode (see Fig. 1; see each four adjacent segments surrounding the respective opening), wherein by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the metal grid line electrode for the cathode in the device of FORREST as taught by YONG, because by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
an active layer (see the DTDCTB:C60 layer in the second subcell) positioned between the first electrode and the second electrode (see Fig. 3A); and 
a channel layer (see the C60 layer in the second subcell, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 3A), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The C60 layer has a capability of this function; Regarding the claimed “laterally disperse a charge across the channel layer”, since FORREST meets all the structural and compositional requirements of the claimed product (FORREST discloses the C70 layer (see the discussion above) and Applicant’s Specification discloses “the channel layer 112 composition includes a fullerene composition, exemplary fullerenes include C60, C70 [0010]), FORREST’s composition is considered to inherently provide the same predictable property regarding “laterally disperse a charge across the channel layer”, and the property regarding “laterally disperse a charge across the channel layer” would obviously have been present in FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).	
	And, FORREST teaches the active layer is a heterojunction comprising at least one donor material and at least one acceptor material (see the DTDCTB (donor) : C60 (acceptor) layer in the second subcell).
	FORREST teaches the donor material is selected from the group consisting of DTDCPB and DTDCTB (see the DTDCTB (donor) : C60 (acceptor) layer in the second subcell).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 14.
	FORREST teaches the acceptor material is fullerene (see the DBP (donor) : C70 (acceptor) layer in the third subcell).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the first electrode is an anode and the second electrode is a cathode ([0077] the back subcell (nearest the Ag cathode) and the front subcell (nearest the transparent ITO anode)).

Regarding claims 19-20, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “an organic photovoltaic cell having a power conversion efficiency of at least 12%” in claim 19, and “an organic photovoltaic cell having a power conversion efficiency of at least 14%” in claim 20, modified FORREST teaches an organic photovoltaic cell (see the organic photovoltaic device including the all required elements in claim 1).  Therefore, modified FORREST meets all the structural composition requirements of the claimed product (see the rejection of claim 1), the property regarding “a power conversion efficiency of at least 12%” in claim 19, and “a power conversion efficiency of at least 14%” in claim 20 would obviously have been present in modified FORREST’s device.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches a product comprising the optoelectronic device of claim 1, wherein the product is selected from the group consisting of a photovoltaic cell, a charge-coupled device, and a photosensor (see the organic photovoltaic device in Fig. 3A).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FORREST (US 20160343966 A1) in view of YONG (CN 102751342 A, see English Machine Translation) and FORREST II (WO 2014169270 A2).
	Regarding claim 12, regarding the claimed limitations required by claims 1 and 6 on which claim 12 depends, FORREST teaches an optoelectronic device (see the organic photovoltaic device in Fig. 3A) comprising:
a first electrode (see the ITO); 
a second electrode arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (Regarding the recitation, FORREST teaches a second electrode (see the top Ag layer as a cathode) (see Fig. 3A, [0077]), but does not explicitly discloses the claimed “arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode”.  However, YONG discloses a solar battery metal grid line electrode, wherein Fig. 1 shows the metal grid line electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the metal grid line electrode (see Fig. 1; see each four adjacent segments surrounding the respective opening), wherein by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the metal grid line electrode for the cathode in the device of FORREST as taught by YONG, because by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
an active layer (see the DTDCTB:C60 layer in the second subcell) positioned between the first electrode and the second electrode (see Fig. 3A); and 
a channel layer (see the C60 layer in the second subcell, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 3A), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The C60 layer has a capability of this function; Regarding the claimed “laterally disperse a charge across the channel layer”, since FORREST meets all the structural and compositional requirements of the claimed product (FORREST discloses the C70 layer (see the discussion above) and Applicant’s Specification discloses “the channel layer 112 composition includes a fullerene composition, exemplary fullerenes include C60, C70 [0010]), FORREST’s composition is considered to inherently provide the same predictable property regarding “laterally disperse a charge across the channel layer”, and the property regarding “laterally disperse a charge across the channel layer” would obviously have been present in FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).	
	And, FORREST teaches the second electrode is a cathode (see the discussion above) and further comprising an electron blocking layer (see the BPhen:C60 layer in directly contact with the second subcell, which has a capability of electron blocking) positioned between the channel layer and the cathode (see Fig. 3A).
	Regarding the claimed “wherein the electron blocking layer comprises a 1:1 volumetric ratio of fullerene and BPhen” in claim 12, FORREST teaches the electron blocking layer comprises fullerene and BPhen (see the discussion above) and discloses the components of the Bphen:C60 layers were co-deposited with the rate for each material adjusted to achieve the desired volume ratio [0123], but does not explicitly disclose the claimed “a 1:1 volumetric ratio”.  However, FORREST II discloses organic photosensitive devices including at least one exciton-blocking charge carrier filter, wherein FORREST II discloses the BPhen: C60 mixed buffer was
grown by co-depositing BPhen and C60 each at a rate of 0.05 nm/s creating a 1:1 blend by volume [0157]-[0158].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Bphen:C60 layer in the device of FORREST with the BPhen: C60 mixed buffer with 1:1 blend by volume as taught by FORREST II, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).


Response to Arguments
	Applicant's arguments filed on 04/20/2022 have been fully considered.
	Regarding claim 1 rejected under 35 USC § 102, Applicant’s argument regarding that there is no express teaching in Avasthi that layer 8E is configured to laterally disperse a charge across the layer in P5-P6.
	Figs. 3-4 of an evidence provided by FRATINI shows the charge transports through the polymer chain.  Since the polymer chains of the P3HT in the organic electron blocking layer (P3HT) prepared by spin-coating are dispersed randomly including lateral direction and vertical direction, the organic electron blocking layer (P3HT) 8E is configured to laterally disperse a charge across the channel layer. 
	Regarding claim 1 rejected under 35 USC § 103, Applicant’s argument regarding that “Applicant respectfully submits that the solar cell metal grid line electrode of Yong does not include a respective opening between adjacent segments of the second electrode, as is recited” and “A person skilled in the art would not be motivated to modify the device of Forrest in a manner that would result in the device of Forrest being non-functional, as is the case with the teaching of Yong” in claim 1 in P7-P9.
	Fig. 1 of YONG shows that the metal grid line electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the metal grid line electrode (see Fig. 1; see each four adjacent segments surrounding the respective opening).  YONG discloses by using the metal grid line electrode, the cost of a solar cell module can be greatly reduced, the technical reliability of the battery can be improved, and the manufacture of the low-cost and large-scale flexible solar battery can be realized (see Abstract).  Therefore, the employment of the metal grid line electrode of Young for the cathode of FORREST would have been obvious.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726